Exhibit 10.1

LOGO [g42323ex10_1.jpg]

Transaction

 

Date:

   September 4, 2007

To:

   Exelon Corporation    10 S. Dearborn Street    Chicago, IL 60603   
Attention:    Thomas Miller

From:

   Lehman Brothers, Inc acting as Agent    Lehman Brothers OTC Derivatives Inc.,
acting as Principal    Andrew Yare - Transaction Management Group    Facsimile:
   646-885-9546 (United States of America)    Telephone:    212-526-9986

Ref. Numbers:

   Global Deal ID: 3324414

 

--------------------------------------------------------------------------------

Dear Sir or Madam:

The purpose of this communication (this “Confirmation”) is to confirm the terms
and conditions of the transaction (the “Transaction”) entered into between
Lehman Brothers OTC Derivatives Inc. (“Party A”) and Exelon Corporation (“Party
B”) on the Trade Date specified below. This Confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below. This
Confirmation is sent on behalf both Party A and Lehman Brothers Inc. (“LBI”).
Lehman Brothers OTC Derivatives Inc. is not a member of the Securities Investor
Protection Corporation.

This Confirmation evidences a complete and binding agreement between Party A and
Party B as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the 1992 ISDA Master Agreement (the “Agreement”) as if
we had executed an agreement in such form (but without any Schedule) on the
Trade Date of the Transaction. In the event of any inconsistency between the
provisions of that agreement, or the Agreement and this Confirmation, this
Confirmation will prevail for the purpose of the Transaction.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”) and the 2000 ISDA Definitions (the “Swap
Definitions”, and together with the Equity Definitions, the “Definitions”), in
each case as published by the International Swaps and Derivatives Association,
Inc. (“ISDA”) are incorporated into this Confirmation. References herein to
“Transaction” shall be deemed references to “Swap Transaction” for purposes of
the Swap Definitions. In the event of any inconsistency between the Equity
Definitions and the Swap Definitions, the Equity Definitions will govern. In the
event of any inconsistency between either set of Definitions and this
Confirmation, this Confirmation will govern. The Transaction shall constitute a
Share Forward Transaction for the purposes of the Equity Definitions and shall
be the only Transaction under the Agreement.

The terms of the Transaction to which this Confirmation relates are as follows:

 

Agent:

  LBI is acting as agent on behalf of Party A and Party B for the Transaction.
LBI has no obligations, by guarantee, endorsement or otherwise, with respect to
the performance of the Transaction by either party.

Trade Date:

  September 4, 2007

Buyer:

  Party B

 

LEHMAN BROTHERS

745 SEVENTH AVENUE,

NEW YORK NY 10019



--------------------------------------------------------------------------------

Seller:

  Party A

Shares:

  Common stock, no par value, of Exelon Corporation (the “Issuer”) Ticker
Symbol: (“EXC”)

Prepayment:

  Applicable

Prepayment Amount:

  As specified in Schedule A

Prepayment Date:

  One Exchange Business Day following the Trade Date.

Initial Hedge Period:

  As specified in Schedule A

Hedging Price:

  The arithmetic average of the 10b-18 VWAPs for all Scheduled Hedging Days
during the Initial Hedge Period.

Exchange:

  New York Stock Exchange

Related Exchange:

  All Exchanges Valuation:  

Valuation Period:

  As specified in Schedule A.

Market Disruption Event:

  The first sentence of Section 6.3(a) of the Equity Definitions is hereby
amended by replacing clause (ii) and clause (iii) in their entirety with “(ii)
an Exchange Disruption, which in either case the Calculation Agent reasonably
determines is material, (iii) an Early Closure or (iv) a Regulatory Disruption.”

Regulatory Disruption:

  A “Regulatory Disruption” shall occur if Party A determines in its reasonable
discretion that it is appropriate in light of legal, regulatory or
self-regulatory requirements for Party A to refrain from all or any part of the
market activity in which it would otherwise engage in connection with the
Transaction.

Valuation Time:

  The close of trading on the Exchange, without regard to extended trading
hours.

Valuation Date:

  The last Scheduled Trading Day during the Trading Period. Settlement Terms:  

Settlement Method Election:

  Not Applicable

Physical Settlement:

  Applicable

Settlement Currency:

  USD

Forward Price:

  The amount equal to the arithmetic average of the 10b-18 VWAPs for all
Scheduled Valuation Days during the Valuation Period, as specified in Schedule
B.

 

Global Deal ID: 3324414

2



--------------------------------------------------------------------------------

10b-18 VWAP:

  For any Trading Day that is not a Disrupted Day, the 10b-18 volume-weighted
average price at which the Shares trade as reported in the composite
transactions for the principal United States securities exchange on which such
Shares are then listed (or, if applicable, the Successor Exchange), as
determined by referring to the Bloomberg Page “EXC.N <Equity> AQR SEC” (or any
successor thereto), absent manifest error. For any Trading Day that is not a
Disrupted Day but on which a manifest error occurs with respect to the Bloomberg
Page specified above, an amount determined by the Calculation Agent.

Suspension Event:

  Each and every one of the following events: (i) Party A reasonably concludes,
in its sole discretion, that Party B will be engaged in a distribution of the
Shares for purposes of Regulation M or that the “restricted period” in respect
of such distribution has not yet been completed; (ii) Party A reasonably
concludes, in its sole discretion, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements, for it to refrain from
purchasing Shares during any part of the Valuation Period; or (iii) Party B is
subject to a third-party tender offer. Each day on which a Suspension Event
occurs is referred to herein as a “Suspension Event Day”.

Exclusion Mechanics:

  With respect to each Suspension Event Day or Disrupted Day (each, an
“Exclusion Day”) occurring during the Valuation Period, the Calculation Agent
must determine whether (i) such Exclusion Day should be excluded in full, in
which case such Exclusion Day shall not be included for purposes of determining
the Forward Price and the Valuation Period shall be extended for such exclusion
by the Calculation Agent, or (ii) such Exclusion Day should only be partially
excluded, in which case the 10b-18 VWAP for such Exclusion Day shall be
determined by the Calculation Agent based on Rule 10b-18 eligible transactions
in the Shares on such Exclusion Day effected during the portion of the Scheduled
Trading Day unaffected by such event or events, and the Valuation Period may be
extended to account for such exclusion by the Calculation Agent. If a Disrupted
Day occurs during the Valuation Period, and each of the nine (9) immediately
following alternate Scheduled Trading Days in the Valuation Period is a
Disrupted Day, then the Calculation Agent, in its reasonable discretion, may
either (i) determine the 10b-18 VWAP for such ninth Scheduled Trading Day and
adjust the weighting of the 10b-18 VWAP for the relevant Scheduled Trading Days
during the Valuation

 

Global Deal ID: 3324414

3



--------------------------------------------------------------------------------

  Period as it reasonably deems appropriate for purposes of determining the
Forward Price based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares or (ii) disregard such day for purposes of determining the Forward Price
and further postpone the Valuation Date, in either case, as it deems appropriate
to determine the 10b-18 VWAP.

Number of Shares to be Delivered:

  The number of Shares equal to the Share Amount minus the number of Minimum
Shares.

Share Amount:

  The quotient of the Prepayment Amount divided by the Forward Price; provided
that if such quotient is (i) greater than the Maximum Shares, the Share Amount
shall equal the Maximum Shares, and (ii) less than the Minimum Shares, the Share
Amount shall equal the Minimum Shares.

Settlement Date:

  One Exchange Business Days following the Valuation Date.

Minimum Shares:

  As specified in Schedule A.

Minimum Share Delivery:

  Party A shall deliver a number of Shares equal to the Minimum Shares on the
Minimum Share Delivery Date in accordance with Section 9.4 of the Equity
Definitions, with the Minimum Share Delivery Date being deemed to be a
“Settlement Date” for purpose of such Section 9.4.

Minimum Share Delivery Date:

  One Scheduled Trading Day following the Hedge Period End Date

Maximum Shares:

  As specified in Schedule A.

Share Delivery:

  The parties understand and agree that the delivery of Shares by or on behalf
of Party A on each of the first Exchange Business Day immediately following the
Hedge Period End Date and on the Settlement Date is irrevocable and that as of
such date Party B shall be the sole beneficial owner of the Minimum Shares or
the Number of Shares to be Delivered, as the case may be, for all purposes.
Adjustment Payment:   On the Prepayment Date Party B shall pay to Party A as a
price adjustment an amount equal to the Adjustment Payment, as specified in
Schedule A.

 

Global Deal ID: 3324414

4



--------------------------------------------------------------------------------

Share Adjustments:

 

Method of Adjustment:

  Calculation Agent Adjustment; provided, however, that any declaration of an
Extraordinary Dividend during the Initial Hedge Period or the Trading Period
shall be an Additional Termination Event under the Agreement with respect to
this Transaction, with this Transaction being the Affected Transaction and Party
B being the sole Affected Party; provided further that no adjustments may be
made to account for changes in volatility, stock loan rate and liquidity
relative to the relevant Share. For the avoidance of doubt, the Calculation
Agent shall not make any adjustments to account for changes in volatility, stock
loan rate or liquidity. Extraordinary Events:  

Announcement Date:

  The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions will be amended by replacing the words “voting shares” in the fifth
line thereof with the word “Shares”. Consequences of Merger Events:  

Share-for-Share:

  Calculation Agent Adjustment

Share-for-Other:

  Cancellation and Payment

Share-for-Combined:

  Component Adjustment

Tender Offer:

  Applicable  

The definition of “Tender Offer” in Section 12.1 of the Equity Definitions will
be amended by replacing the phrase “greater than 10% and less than 100% of the
outstanding voting shares of the Issuer” in the third and fourth line thereof
with “greater than 10% and less than 100% of the outstanding Shares of the
Issuer”.

 

The definition of “Tender Offer Date” in Section 12.1 of the Equity Definitions
will be amended by replacing the words “voting shares” in the first line thereof
with the word “Shares”.

Consequences of Tender Offers:  

Share-for-Share:

  Calculation Agent Adjustment

Share-for-Other:

  Cancellation and Payment

Share-for-Combined:

  Component Adjustment

New Shares:

  The definition of “New Shares” in Section 12.1 of the Equity Definitions shall
be amended by deleting subsection (i) in its entirety and replacing it with the

 

Global Deal ID: 3324414

5



--------------------------------------------------------------------------------

  following: “(i) publicly quoted, traded or listed on the New York Stock
Exchange, the American Stock Exchange, the NASDAQ Global Select Market or the
NASDAQ Global Market (or their respective successors) and”.

Announcement Event:

  If an Announcement Event occurs, the Calculation Agent will determine the
economic effect of the Announcement Date on the theoretical value of the
Transaction from the Announcement Date to the Valuation Date. If such economic
effect is material, the Calculation Agent will adjust the terms of the
Transaction to reflect such economic effect. “Announcement Event” shall mean the
occurrence of the Announcement Date of a Merger Event or Tender Offer.
Composition of Combined Consideration:   Not Applicable Nationalization,
Insolvency or Delisting:   Cancellation and Payment Delisting:   The definition
of “Delisting” in Section 12.6 of the Equity Definitions shall be deleted in its
entirety and replaced with the following: “‘Delisting’ means that the Exchange
announces that pursuant to the rules of such Exchange, the Shares cease (or will
cease) to be listed, traded or publicly quoted on the Exchange for any reason
(other than a Merger Event or Tender Offer) and are not immediately re-listed,
re-traded or re-quoted on the New York Stock Exchange, the American Stock
Exchange, the NASDAQ Global Select Market or the NASDAQ Global Market (or their
respective successors)” Additional Disruption Events:  

Change in Law:

  Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “or public announcement of the formal or informal
interpretation” and (ii) immediately following the word “Transaction” in clause
(X) thereof, adding the phrase “in the manner contemplated by the Hedging Party
on the Trade Date.”

Insolvency Filing:

 

Applicable

 

The definition of “Insolvency Filing” in Section 12.9 of the Equity Definitions
shall be amended by deleting the clause “provided that such proceedings
instituted or petitions presented by creditors and not consented to by the
Issuer shall not be deemed an Insolvency Filing” at the end of such definition
and replacing it

 

Global Deal ID: 3324414

6



--------------------------------------------------------------------------------

 

with the following: “; or it has instituted against it a proceeding seeking a
judgment of insolvency or bankruptcy or any other relief under any bankruptcy or
insolvency law or other similar law affecting creditors’ rights, or a petition
is presented for its winding-up or liquidation by a creditor and such proceeding
is not dismissed, discharged, stayed or restrained in each case within fifteen
(15) days of the institution or presentation thereof.”

 

Section 12.9(b)(i) of the Equity Definitions is hereby amended by adding the
following sentence at the end: “If neither party elects to terminate the
Transaction, the Calculation Agent may adjust the terms of the Transaction upon
the occurrence of such an event pursuant to Modified Calculation Agent
Adjustment (as if such event were a Tender Offer).”

Hedging Disruption:

  Not Applicable

Increased Cost of Hedging:

  Not Applicable

Loss of Stock Borrow:

 

Applicable

 

For purposes of Section 12.9 of the Equity Definitions, all references to
“Hedging Shares” shall be deemed to be references to Party A’s short position in
respect of the Transaction.

Maximum Stock Loan Rate:

  As specified in Schedule A

Increased Cost of Stock Borrow:

  Not Applicable

Hedging Party:

  Party A shall be the Hedging Party in connection with all Extraordinary Events

Determining Party:

  Party A shall be the Determining Party in connection with all Extraordinary
Events Acknowledgments:  

Non-Reliance:

  Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  Applicable

Additional Acknowledgments:

  Applicable Additional Matters:  

Accuracy of Specified Information.

  Section 3(d) of the Agreement is hereby amended by adding in the third line
thereof after the word “respect” and before the period the words “or, in the
case of audited or unaudited financial statements or balance sheets, a fair
presentation of the financial condition of the relevant person.”

 

Global Deal ID: 3324414

7



--------------------------------------------------------------------------------

Amendment of Section 3(a)(iv).

  Section 3(a)(iv) of the Agreement is modified by inserting the following at
the beginning thereof: “To such party’s best knowledge,”.

Affected Parties.

  For purposes of Section 6(e) of the Agreement, each party shall be deemed to
be an Affected Party in connection with Illegality and any Tax Event. Additional
Representations, Warranties and Agreements of Party B:  

In addition to the representations, warranties and agreements set forth in the
Agreement and elsewhere in this Confirmation, Party B further represents,
warrants and agrees that:

 

(a)(i)It is not entering into this Transaction on behalf of or for the account
of any other person or entity, and will not transfer or assign its obligations
under this Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of this
Transaction; (ii) it is authorized to enter into this Transaction and such
action does not violate any laws of its jurisdiction of organization or
residence (including, but not limited to, any applicable position or exercise
limits set by any self-regulatory organization, either acting alone or in
concert with others) or the terms of any agreement to which it is a party; (iii)
it has consulted with its legal advisor(s) and has reached its own conclusions
about this Transaction, and any legal, regulatory, tax, accounting or economic
consequences arising from this Transaction; and (iv) it has concluded that this
Transaction is suitable in light of its own investment objectives, financial
capabilities and expertise.

 

(b) It is an “eligible contract participant” as the term is defined in Section
1a(12) of the Commodity Exchange Act, as amended.

 

(c) Neither Party A nor any of its affiliates has advised Party B with respect
to any legal, regulatory, tax, accounting or economic consequences arising from
the Transaction, and neither Party A nor any of its affiliates is acting as
agent (other than LBI as dual agent if specified above), or advisor for Party B
in connection with the Transaction.

 

(d) Party B is not in possession of any material non-public information
concerning the business, operations or prospects of the Issuer and was not in
possession of any such information at the time of placing any order with respect
to the Transaction.

 

“Material” information for these purposes is any information to which there is a
substantial likelihood

 

Global Deal ID: 3324414

8



--------------------------------------------------------------------------------

 

that a reasonable investor would attach importance in reaching a decision to
buy, sell or hold any securities of the Issuer(s) because the information would
significantly alter the total mix of information available.

 

(e) Each of its required filings under all applicable securities laws have been
filed and that, as of the respective dates thereof, there is no misstatement of
material fact contained therein or omission of a material fact required to be
stated therein or necessary to make the statements therein not misleading.

 

(f) Party B is not entering into the Transaction to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares), to manipulate the price of the Shares (or any security convertible
into or exchangeable for Shares) or to facilitate a distribution of Shares (or
any security convertible into or exchangeable for Shares).

 

(g) Party B has not entered into any obligation that would contractually limit
it from effecting Physical Settlement under this Transaction and it agrees not
to enter into any such obligation during the term of this Transaction.

 

(h) If Party B purchases any Shares pursuant to this Transaction, such
purchase(s) will comply with (i) all laws and regulations applicable to it and
(ii) all material contractual obligations of Party B.

 

(i) It is not, and, after giving effect to the transactions contemplated hereby
will not an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

Extraordinary Dividends:

  The declaration of each dividend or distribution (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or Section
11.2(e)(ii)(A) or (B) of the Equity Definitions) having an ex-dividend date
during the Trading Period, other than the declaration of a dividend equal to
Ordinary Dividend Amount with a Record Date of the Scheduled Dividend Date. For
the avoidance of doubt, the rescheduling of a Scheduled Dividend Date to a date
that is five or more Exchange Business Days prior to the expected date shall
result in an Ordinary Dividend Amount payable on such rescheduled day becoming
an Extraordinary Dividend.

Regulatory Provisions:

  (a) Party B represents and warrants that it has received and read and
understands the Notice of Regulatory Treatment and the OTC Option Risk
Disclosure Statement.

 

Global Deal ID: 3324414

9



--------------------------------------------------------------------------------

 

 

(b) The Agent will furnish Party B upon written request a statement as to the
source and amount of any remuneration received or to be received by the Agent in
connection with the Transaction evidenced hereby.

Solvency:

  As of the Trade Date and the Minimum Share Delivery Date, Party B represents,
warrants and agrees that Party B is not “insolvent” (as such term is defined
under Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the United States
Code)) and Party B would be able to purchase the Maximum Shares in compliance
with the laws of the jurisdiction of Party B’s incorporation.

Company Purchases:

  Without the prior written consent of Party A, which shall not be unreasonably
delayed or denied, except for transactions pursuant to company benefit plans and
except for purchases which are not solicited by or on behalf of Party B or its
affiliated purchasers (each as defined in Rule 10b-18), Party B shall not
purchase, and shall cause its affiliated purchasers not to directly or
indirectly purchase, any Shares (or equivalent interests or securities
exchangeable, convertible or exercisable into Shares), or be a party to any
repurchase or similar agreements pursuant to which a valuation, averaging or
hedging period or similar such period occurs on a Scheduled Trading Day in the
Hedge Period or the Valuation Period.

Regulation M:

 

Party B represents that as of the Trade Date it is not engaged in a
distribution, as such term is used in Regulation M under the Exchange Act
(“Regulation M”).

 

Party B agrees that during the Initial Hedge Period and the Trading Period,
neither Party B nor any of its affiliates or agents shall make any
“distribution” (as defined in Regulation M) of Shares, or any security for which
Shares are a “reference security” (as defined in Regulation M).

No Collateral:

  Notwithstanding any provision of this Confirmation, the Agreement or the
Definitions, or any other agreement between the parties, to the contrary, the
obligations of Party B hereunder are not secured by any collateral.

Set-Off and Netting:

  Subject to the following paragraph, obligations under the Transaction shall
not be netted, recouped or set off (including pursuant to Section 6 of the
Agreement)

 

Global Deal ID: 3324414

10



--------------------------------------------------------------------------------

 

against any other obligations of the parties, whether arising under the
Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and no other obligations of the
parties shall be netted, recouped or set off (including pursuant to Section 6 of
the Agreement) against obligations under the Transaction, whether arising under
the Agreement, this Confirmation, under any other agreement between the parties
hereto, by operation of law or otherwise, and each party hereby waives any such
right of setoff, netting or recoupment.

 

The provisions of Section 2(c) of the Agreement shall not be applicable to any
Transaction; provided, however, that with respect to this Agreement or any other
ISDA Master Agreement between the parties, any Share delivery obligations on any
day of Party A, on the one hand, and Party B, on the other hand, shall be
netted. The resulting Share delivery obligation of a party upon such netting
shall be rounded down to the nearest number of whole Shares, such that neither
party shall be required to deliver any fractional Shares.

Rule 10b-18:

 

During the Initial Hedge Period, Party A agrees to use commercially reasonable
efforts to make all purchases of Shares (other than purchases made by Party A as
part of its dynamic adjustment of its hedge of the options embedded in the
Transaction) in a manner that would comply with the limitations set forth in
clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18 under the Securities
Exchange Act of 1934 (“Rule 10b-18”), as if such rule was applicable to such
purchases in connection with any offer to purchase and any purchase of Shares
during the Initial Hedge Period in connection with this Transaction.

 

Party B shall, at least one day prior to the first day of the Initial Hedge
Period, notify Party A in writing of the total number of Shares purchased in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception set
forth in clause (b)(4) of Rule 10b-18 by Party B or any of its affiliates during
each of the four calendar weeks preceding such day and during the calendar week
in which such day occurs (“Rule 10b-18 purchase” and “blocks” each as defined in
Rule 10b-18).

Rule 10b5-1:

  It is the intent of the parties that the Transaction comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) of the Exchange Act (“Rule 10b5-1”),

 

Global Deal ID: 3324414

11



--------------------------------------------------------------------------------

  and the parties agree that this Confirmation shall be interpreted to comply
with the requirements of Rule 10b5-1(c), and Party B shall take no action that
results in this transaction not so complying with such requirements). Without
limiting the generality of the preceding sentence, Party B acknowledges and
agrees that (A) Party B does not have, and shall not attempt to exercise, any
influence over how, when or whether Party A effects any purchases in connection
with the Transaction, (B) during the Initial Hedge Period and the Trading Period
neither Party B nor its officers or employees shall, directly or indirectly,
communicate any information regarding Party B or the Shares to any employee of
Party A or its affiliates who is directly involved with the hedging of and
trading with respect to the Transaction, (C) Party B is entering into the
Transaction in good faith and not as part of a plan or scheme to evade
compliance with federal securities laws including, without limitation, Rule
10b-5 and (D) Party B will not alter or deviate from this Confirmation or enter
into or alter a corresponding hedging transaction with respect to the Shares.
Party B also acknowledges and agrees that any amendment, modification, waiver or
termination of this Confirmation must be effected in accordance with the
requirements for the amendment or termination of a “plan” as defined in Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5 and no such
amendment, modification, waiver or termination shall be made at any time at
which Party B or any officer or director of Party B is aware of any material
non-public information regarding Party B or the Shares.

Certain Payments and Deliveries:

  Notwithstanding anything to the contrary herein, or in the Equity Definitions,
if at any time (i) an Early Termination Date occurs and Party A would be
required to make a payment pursuant to Section 6 of the Agreement, (ii) an
Extraordinary Event occurs and Party A would be required to make a payment
pursuant to Article 12 of the Equity Definitions or (iii) Party A is required to
make a payment pursuant to any other provision hereof, of the Agreement or of
the Definitions, then Party B shall have the right, in its sole and absolute
discretion, to elect that, in lieu of such payment, Party A shall deliver to
Party B, at the time such payment would have been due and in the manner provided
under “Physical Settlement”

 

Global Deal ID: 3324414

12



--------------------------------------------------------------------------------

  in the Equity Definitions, a number of Shares equal to the quotient obtained
by dividing (A) the amount that would have been so payable by (B) the fair
market value per Share of the Shares so delivered at the time of such delivery,
as determined by the Calculation Agent in a commercially reasonable manner.

Payments on Early Termination:

  Party A and Party B agree that for this Transaction, for the purposes of
Section 6(e) of the Agreement, Loss and the Second Method will apply.

Special Provisions for Party B Payments:

  Party A and Party B agree that, notwithstanding anything to the contrary
herein or in the Agreement, in the event that (i) an Early Termination Date
(whether as a result of an Event of Default or Termination Event) occurs or is
designated with respect to any Transaction and, as a result, Party B owes to
Party A an amount calculated under Section 6(e) of the Agreement or (ii) an
Extraordinary Event occurs that results in the termination or cancellation of
any Transaction pursuant to Article 12 of the Equity Definitions and, as a
result, Party B owes to Party A a Cancellation Amount or any other amount in
respect to the Transaction, such amount shall be deemed to be zero. For the
avoidance of doubt, the Party B shall not be required to make any additional
cash payments (other than the Prepayment Amount) or deliver or return any Shares
pursuant to the terms of the Transaction (including, without limitation, any
Shares delivered on the Minimum Share Delivery Date).

Transfer:

  Notwithstanding Section 7 of the Agreement, Party A may assign its rights and
obligations under the Transaction, in whole and not in part, to any Affiliate of
Lehman Brothers Holdings Inc. (“Holdings”) effective upon delivery to Party B of
the full unconditional guarantee by Holdings, in favor of Party B, of the
obligations of such Affiliate; provided that (i) Party B will not, as a result
of such transfer, be required to pay to the Affiliate an amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) of the Agreement (except in respect
of interest under Section 2(e), 6(d)(ii), or 6(e)) greater than the amount in
respect of which Party B would have been required to pay to Party A in the
absence of such transfer; (ii) the Affiliate will not, as a result of such
transfer, be required to withhold or deduct on account of a Tax under Section
2(d)(i) of the Agreement (except in respect of interest under Section 2(e),
6(d)(ii), or 6(e)) an amount in excess of that which Party A would have

 

Global Deal ID: 3324414

13



--------------------------------------------------------------------------------

  been required to withhold or deduct in the absence of such transfer, unless
the Affiliate would be required to make additional payments pursuant to Section
2(d)(i)(4) of the Agreement corresponding to such excess.

Binding Contract:

  This Confirmation, as supplemented by the Confirmation Pricing Supplement, is
a “qualified financial contract”, as such term is defined in Section 5-701(b)(2)
of the General Obligations Law of New York (the “General Obligations Law”); (ii)
the Confirmation Pricing Supplement constitutes a “confirmation in writing
sufficient to indicate that a contract has been made between the parties”
hereto, as set forth in Section 5-701(b)(3)(b) of the General Obligations Law;
and (iii) this Confirmation constitutes a prior “written contract” as set forth
in Section 5-701(b)(1)(b) of the General Obligations Law, and each party hereto
intends and agrees to be bound by this Confirmation, as supplemented by the
Confirmation Pricing Supplement. Party A and Party B further agree and
acknowledge that this Confirmation, as supplemented by the Confirmation Pricing
Supplement, constitutes a contract “for the sale or purchase of a security”, as
set forth in Section 8-113 of the Uniform Commercial Code of New York.

Governing Law:

  The laws of the State of New York, without reference to choice of law
doctrine.

Termination Currency:

  USD

Disclosure.

  Each party hereby acknowledges and agrees that Party A has authorized Party B
to disclose each Transaction and any related hedging transaction between the
parties if and to the extent that Party B reasonably determines (after
consultation with Party A) that such disclosure is required by law or by the
rules of any securities exchange or similar trading platform.

Severability.

  If any term, provision, covenant or condition of this Confirmation, or the
application thereof to any party or circumstance, shall be held to be invalid or
unenforceable in whole or in part for any reason, the remaining terms,
provisions, covenants, and conditions hereof shall continue in full force and
effect as if this Confirmation had been executed with the invalid or
unenforceable provision eliminated, so long as this Confirmation as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter of this Confirmation and the deletion of such
portion of this

 

Global Deal ID: 3324414

14



--------------------------------------------------------------------------------

  Confirmation will not substantially impair the respective benefits or
expectations of parties to this Agreement; provided, however, that this
severability provision shall not be applicable if any provision of Section 2, 5,
6 or 13 of the Agreement (or any definition or provision in Section 14 to the
extent that it relates to, or is used in or in connection with any such Section)
shall be so held to be invalid or unenforceable.

Waiver of Trial By Jury:

  Insofar as is permitted by law, each party irrevocably waives any and all
rights to trial by jury in any legal proceeding in connection with the
Transaction, and acknowledges that this waiver is a material inducement to the
other party’s entering into the Transaction hereunder.

Calculation Agent:

 

Lehman Brothers Inc.

 

All determinations made by the Calculation Agent shall be made in good faith and
in a commercially reasonable manner. Following any calculation by the
Calculation Agent hereunder, upon a written request by Party B, the Calculation
Agent will provide to Party B by e-mail to the e-mail address provided by Party
B in such a prior written request a report displaying in reasonable detail the
basis for such calculation.

THE SECURITIES REPRESENTED BY THE CONFIRMATION HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY OTHER UNITED STATES FEDERAL OR STATE SECURITIES LAWS; SUCH SECURITIES MAY
NOT BE SOLD OR OTHERWISE TRANSFERRED IN THE ABSENCE OF APPROPRIATE REGISTRATION
UNDER SUCH SECURITIES LAWS OR EXCEPT IN A TRANSACTION EXEMPT FROM OR NOT SUBJECT
TO THE REGISTRATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

Global Deal ID: 3324414

15



--------------------------------------------------------------------------------

Please confirm your agreement with the foregoing by executing this Confirmation
and returning such Confirmation, in its entirety, to us at facsimile number
646-885-9546 (United States of America), Attention: Documentation.

 

Yours sincerely,     Accepted and agreed to:

Lehman Brothers OTC Derivatives Inc.

    Exelon Corporation

By:

 

 

    By:  

 

Name:

      Name:  

Title:

      Title:  

Execution time will be furnished upon Party B’s written request.

 

Global Deal ID: 3324414

16